DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A field effect transistor (FET) switch stack comprising: 
serially connected FETs coupled at one end to a first terminal and at another end to a second terminal; the first terminal being configured to receive an input radio frequency (RF) signal; . . . 
 . . . ii) the second diode stack is configured to be: 
in a conducting state during a positive RF swing of the input RF signal, 
thus generating a second discharge path through the second terminal, 
from the second diode stack anode terminal to the second diode stack cathode terminal for the gate-induced body leakage current from the body terminals of the serially connected FETs, 
the second diode stack anode terminal configured to be at a second voltage different from the first voltage, 
the second discharge path from the second diode stack anode terminal to the second diode stack cathode terminal being common to all of the serially connected FETs; and . . . 
 . . . iv) the discharge path for the gate-induced body leakage current of the given FET through the second diode stack during the positive RF swing of the RF signal is at a second anode potential, 
defined by the second voltage of the second diode stack anode terminal, 
the second anode potential being different from the first anode potential.  
As to Claim 14:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A field effect transistor (FET) switch stack comprising: 
serially connected FETs coupled at one end to a first terminal and at another end to a second terminal; . . . 
. . . a first diode stack consisting of one or more diodes, 
the first diode stack having a first anode terminal connected to the first terminal and a first cathode terminal connected to a source terminal of a first FET of the serially connected FETs, and 
a second diode stack consisting of one or more diodes, 
the second diode stack having 
a second anode terminal connected to the second terminal, and 
a second cathode terminal connected to a drain terminal of a second FET of the serially connected FETs; 
wherein the first and the second diode stacks are configured to form discharge paths for a gate induced drain leakage current generated by the FET switch stack when in an OFF state.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849
/THOMAS J. HILTUNEN/             Primary Examiner, Art Unit 2849